—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated January 4, 1999, as denied his motion for summary judgment against the defendant Sondra D. Lieberman.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there are triable issues of fact concerning the reasonableness of the conduct of the defendant Sondra D. Lieberman, which preclude the award of summary judgment, in this case (see, Hurley v Izzo, 248 AD2d 674; LaFond v City of New York, 245 AD2d 268).
The plaintiffs remaining contentions are without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.